Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group 1, including Claims 1 to 15 in the reply filed on 04/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 6, 9 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alli (US 6109500).
Regarding Claim 1:
Alli discloses a fastening device comprising: a coupling body (Figure 1, disposable loading unit 30) (1) having a portion configured to couple to a distal end of a medical device (Figures 1 and 3, end section 126 engages with body 14 of ), a cartridge holder, and an anvil pivotably coupled to the cartridge holder (Figure 3, elongated channel 110 would be the cartridge holder and pivoting anvil 36), wherein the cartridge holder and the anvil extend distally from the portion and are configured to extend distally of a distalmost face of the medical device when the portion is coupled to the distal end of the medical device (Figure 1, surgical stapler 10 is the medical device); a flexible member configured to extend through a channel of the medical device (Figures 2 and 3, drive assembly 160 couples with control rod 64 that extends on a channel of the medical device and they would be considered a flexible member); and a fastener cartridge coupled to a distal end of the flexible member, including at least one fastener, and configured for releasable coupling to the cartridge holder (Figure 3, staple cartridge 34 with staples 132 coupled to channel 110).

Regarding Claims 2 and 3:
Alli discloses that the fastener cartridge includes a protrusion, and wherein the cartridge holder includes a recess configured to receive the protrusion fastener cartridge includes a second protrusion, and wherein the cartridge holder includes a second recess configured to receive the second protrusion.  
 (Figure 3 cartridge 34 includes tabs 138 on the sides that couple in notches 139 of channel 110).

Regarding Claim 4:
Alli discloses a knife for cutting tissue (Figure 3, knife blade 174).  

Regarding Claim 5:
Alli discloses that the knife is configured to move from a cavity within the cartridge holder through a channel of the fastener cartridge (Column 1, lines 32 to 36, Figures 3 knife 174 travels along a longitudinal axis of the disposable loading unit 30 from the cavity formed by the walls 114 and 116 of the channel 110 to a not numbered slot on cartridge 34).  

Regarding Claim 6:
Alli discloses that a distalmost end of the fastener cartridge is distal to the cavity when the fastener cartridge is coupled to the cartridge holder (Figure 3 shows that the distal end of cartridge 34 is distal to the distal end of the channel 110). 

Regarding Claim 9:
Alli discloses that the anvil includes a channel configured to receive the knife (Figure 3, longitudinal slot 184 extends through anvil 36 to accommodate the translation of retention flange 178 and vertical strut 172 that will be considered part of the knife).

Regarding Claim 11:
Alli discloses that the anvil includes a distal portion and two spaced-apart proximal portions extending from the proximal end of the distal portion, wherein each of the two proximal portions is pivotably coupled to the coupling body (Figure 3, anvil 36 includes a distal portion distal of slot 185 and two proximal portions spaced apart by slot 184, pivotably coupled to the coupling body on wings 150 and 152).

Regarding Claim 14:
Alli discloses that the coupling body includes a flange configured to limit the movement of the anvil relative to the cartridge holder (Figure 3, biasing member 158 can be considered a flange that limits the movement of the anvil relative to the cartridge holder, using the term “limits” as something that bounds, restrains, or confines).

Claims 1, 4, 7, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuckin (US 6264086).
Regarding Claim 1 and 4:
McGuckin discloses a fastening device, comprising: a coupling body having (1) a portion configured to couple to a distal end of a medical device (Figure 1B, operating capsule 12 coupled to the distal end of apparatus 10) , (2) a cartridge holder, and (3) an anvil pivotably coupled to the cartridge holder (Figure 15 shows anvil 26 on upper shell portion 22, pivoting over lower shell portion 24 that holds lip assembly 28, which will be considered the staple cartridge), wherein the cartridge holder and the anvil extend distally from the portion and are configured to extend distally of a distalmost face of the medical device when the portion is coupled to the distal end of the medical device (Figure 2); a flexible member configured to extend through a channel of the medical device; and a fastener cartridge coupled to a distal end of the flexible member, including at least one fastener, and configured for releasable coupling to the cartridge holder and the device comprises a knife (Figures 18 and 19, cable 48 will be considered the “flexible member” coupled to cartridge 28 by the ramp knife assembly).  


Regarding Claims 7 and 8:
McGuckin discloses that the knife includes a first proximally-facing sharp edge (Figure 18, the sharp edge 78 faces proximally), the knife is configured to move proximally from a cavity at a distal portion of the cartridge holder, wherein the knife is positioned adjacent to the fastener cartridge and within a channel of the cartridge holder as the knife moves proximally (Figures 18 and 19, Ramp knife assembly 50 moves proximally from a cavity at a distal portion of lower shell portion 24 within a channel of that shell portion and knife 76 is adjacent to the cartridge 28.  

Regarding Claim 15:
McGuckin discloses that the flexible member includes at least one actuation wire to deploy the fasteners (Figures 18 and 19, first cable 48 pulls Ramp knife assembly 50 to deploy the staples).

Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto (US 2014/0021240).
Regarding Claim 1:
Miyamoto teaches a fastening device, comprising: a coupling body having (1) a portion configured to couple to a distal end of a medical device (Figure 1, Treatment unit 10 couples at the distal end of surgical instrument 1), (2) a cartridge holder, and (3) an anvil pivotably coupled to the cartridge holder (Figure 1, Anvil 12 and cartridge holder 11), wherein the cartridge holder and the anvil extend distally from the portion and are configured to extend distally of a distalmost face of the medical device when the portion is coupled to the distal end of the medical device; a flexible member configured to extend through a channel of the medical device (Figure 1, paragraph 41, forceps unit 101 will be considered a flexible member); and a fastener cartridge coupled to a distal end of the flexible member, including at least one fastener, and configured for releasable coupling to the cartridge holder (Figure 1, cartridge 13 with staples 13a).  
Regarding Claim 12:
Miyamoto discloses that the flexible member is a first flexible member, and wherein the device further comprises: a second flexible member coupled to the coupling body and configured to extend to a proximal portion of the medical device (Figure 1, curved unit 41 will be considered the second flexible member), and an actuation wire extending through the second flexible member, wherein the actuation wire is configured to move the anvil towards and/or away from the cartridge holder (Figures 10 and 11 show wires 18, which will be considered the actuation wires, operating one embodiment of the jaws and Figures 12 and 13 show another embodiment where the jaws articulate).

Regarding Claim 13:
Miyamoto discloses that the cartridge holder includes a protrusion at a distal portion of the cartridge holder, wherein the protrusion is configured to contact the anvil, when the anvil is moved towards the cartridge holder, to stop movement of the anvil towards the cartridge holder and leave a space between the fastener cartridge and the anvil (Paragraphs 73 and 78, Figures 14A and 14D show protrusions 83 and 84 with matching inclinations at the distal ends of the jaws so the anvil and the cartridge holder contact each other to correct longitudinal and widthwise offset of the jaws).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alli (US 6109500) in view of Rector (US 10335147).
Regarding Claim 10:
As discussed above for claim 1, Alli discloses the invention as claimed.
Alli does not specifically disclose at least one tang extending into the channel; wherein the fastener cartridge includes at least one recess configured to receive the at least one tang, and wherein the at least one tang is positioned within the at least one recess when the fastener cartridge is coupled to the cartridge holder.
Rector teaches a cartridge and channel similar to the ones of Alli, including the protrusions in the cartridge and recesses to retain the cartridge in the channel, but also additional engagement and alignment features to keep the cartridge aligned into the channel, in particular Figures 104 to 106 show tabs (51, 53, 251, 253) extending into the channel and into not numbered recesses of the cartridge to provide better alignment and retention for the cartridge into the channel.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Alli the teachings of Rector and use additional engagement features of Rector to provide better alignment and retention for the cartridge into the channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note that most of the references can be used for a proper rejection of at least the independent claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731